Citation Nr: 1404387	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-23 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen service connection for a lower back disability.

2.  Entitlement to service connection for a lower back disability.

3.  Whether new and material evidence has been presented to reopen service connection for neuropathy to include sciatica of the lower extremities to include as due to a lower back disability.

4.  Entitlement to service connection for neuropathy to include sciatica of the lower extremities to include as due to a lower back disability.

5.  Whether new and material evidence has been presented to reopen service connection for a psychiatric disorder to include as due to a lower back disability. 

6.  Entitlement to service connection for a psychiatric disorder.




7.  Whether new and material evidence has been presented to reopen service connection for a bilateral hearing loss disability. 

8.  Entitlement to service connection for a bilateral hearing loss disability.  

9.  Whether new and material evidence has been presented to reopen service connection for tinnitus.

10.  Entitlement to service connection for tinnitus.

REPRESENTATION

Veteran represented by:	Barbara L. Kuhl, Attorney at Law

WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1960 to December 1961.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.





The reopened claims of service connection for a low back disability, neuropathy to include sciatica of the lower extremities, a psychiatric disorder, a bilateral hearing loss disability, and tinnitus are REMANDED to the RO.


FINDINGS OF FACT

1.  In a decision in May 2007, the RO denied reopening the claims of service connection for a low back disability and for a bilateral hearing loss disability, as well as the initial claims of service connection for neuropathy to include sciatica of the lower extremities, a psychiatric disorder, tinnitus; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he filed a notice of disagreement, but did not perfect the appeal by filing a substantive appeal after the issuance of the statement of the case; and no new and material evidence pertinent to the claims was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran. 

2.  The additional evidence presented since the decision by the RO in May 2007 relates to unestablished facts necessary to substantiate the claims of service connection for a low back disability, neuropathy to include sciatica of the lower extremities, a psychiatric disorder, a bilateral hearing loss disability, and tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for reopening the previously denied claims of service connection for a lower back disability have been met. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).



2.  The criteria for reopening the previously denied claim of service connection for neuropathy to include sciatica of the lower extremities have been met. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for reopening the previously denied claim of service connection for a psychiatric disorder have been met. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  The criteria for reopening the previously denied claim of service connection for bilateral hearing loss have been met. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  The criteria for reopening the previously denied claim of service connection for tinnitus have been met. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA has a duty to notify and to assist a claimant in substantiating a claim for VA benefits.  

In light of the grant of the applications to reopen the previously denied claims of service connection, further discussion here of VCAA compliance is not necessary.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Legal Criteria for New and Material Evidence Claim

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.



Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As the Veteran's current claim to reopen was received in November 2007, after the regulatory definition of new and material was last amended in August 2001, the current regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion. King v. Brown, 5 Vet. App. 19, 21 (1993).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Also, the law is to be interpreted to enable reopening of a claim, rather than to preclude it.  Shade v. Shinseki, 24 Vet. App. 110 (2010).







Low Back Disability 

Procedural History and Evidence Previously Considered

In a rating decision in May 2007, the RO denied the Veteran's claim to reopen service connection for a low back disability.  After the Veteran was notified of the adverse determination and of his procedural and appellate rights, he filed a notice of disagreement but did not perfect the appeal by filing a substantive appeal after the issuance of the statement of the case.  And no new and material evidence pertinent to the claims was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran.  The rating decision by the RO became final by operation of law on the evidence of record.  38 C.F.R. §§ 3.104, 3.156. 

The evidence of record at the time of the rating decision in May 2007 consisted of service treatment records, VA and private records, and the Veteran's statements. 

The service treatment records show that in October 1961 the Veteran complained of back pain accompanied by a sharp pain in his right foot, after injuring his back while unloading aircraft tires from freight cars.  The pertinent finding was spasm of the right paraspinal muscle.  In November 1961, the Veteran again complained of r ongoing low back pain.  

After service on VA examination September 1962, the Veteran complained of back and leg pain when performing heavy lifting or upon prolonged standing.  The assessment was chronic back strain.  

In March 1975, VA records show that Veteran complained of lower back pain radiating to his right leg resulting from a back injury he incurred from lifting.  The assessment was low back strain.  





In June 1985, the Veteran sought treatment for back pain after a work-related injury.  The assessment was acute lumbosacral strain and possible central disc impairment.  From September to October 1985 the Veteran was hospitalized for internal derangement syndrome of the back.   

In a decision in October 1990, the Board denied the claim after determining that the evidence failed to show that the Veteran had incurred a chronic back disability in service.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims and the Court vacated and remanded the claim.  In May 1993, the Board remanded the claim to obtain VA records, which were subsequently determined to be unavailable.  In December 1995, the Board again denied the claim of service connection, determining that the Veteran's in-service back injury was acute and transitory and that the Veteran's current back disability resulted from post-service injuries. 

The Veteran subsequently sought to reopen his claim, submitting VA records covering the period from 1991 to 1995.

In a rating decision in August 1996, the RO denied the Veteran's claim to reopen.  

In September 1996, the Veteran submitted a statement from a friend, who stated that he had transported the Veteran, who was unable to drive a vehicle due to back pain, to a VA Medical Center for back treatment on at least two occasions from 1961 to 1964.

In a rating decision in September 1996, the RO denied the Veteran's claim to reopen.

VA records from 1996 through 2007 show ongoing back complaints.  In January 2006, a magnetic resonance imaging (MRI) study showed multi-level lumbar disc bulgings and facet hypertrophy.



Current Claim to Reopen

In June 2009, the Veteran sought to reopen the claim for service connection for a low back disability.

Additional Evidence and Analysis

The additional evidence presented since the rating decision by the RO in May 2007 includes VA records, which show a current low back disability.  In November 2011, in testimony, the Veteran asserted that he incurred a back disability in service which was later exacerbated by a work-related injury in 1985.  The Veteran testified that after his work-related injury in 1985 he successfully sought worker's compensation and Social Security disability benefits due to the severity of his low back disability.  

The Board initially denied the Veteran's service connection claim in 1995 based on the absence of evidence reflecting that the Veteran's current low back disability was related to service, namely the lack of chronicity of treatment since service.  Given the Veteran's reports of disability evaluations created in 1985, which would likely contain evidence of the history and development of the Veteran's low back disorder, these records are germane to this appeal.  As the records would reflect documentation of the Veteran's treatment since service, the records would relate to the reason the Veteran's claim was initially denied and raise a reasonable probability of substantiating the claim..  Accordingly, the Veteran's report of the existence of such records is material.

Given this submission of new and material evidence, a basis for reopening the claim has been presented.

Radiculopathy of the Lower Extremities

Procedural History and Evidence Previously Considered

In a rating decision in May 2007, the RO denied the claim of service connection for neuropathy, to include sciatica, of the lower extremities, because neuropathy was not shown in service, and the post-service neuropathy was unrelated to service.

After the Veteran was notified of the adverse determination and of his procedural and appellate rights, he initiated but did not perfect a substantive appeal the rating decision.

The evidence of record at the time of the rating decision in May 2007 consisted of the service treatment records, VA records, and the Veteran's statements.

As referenced above, the Veteran's service treatment records reflect that he reported experiencing right leg pain when injuring his back in October 1961, and VA treatment records from March 1975 reflect that the Veteran again reported experiencing back pain radiating to his right leg.  A June 1985 nerve conduction study revealed severe bilateral radiculopathy, and subsequent VA treatment records continue to reflect this impairment.

Current Claim to Reopen

In June 2009, the Veteran sought to reopen the claim for service connection for neuropathy, to include sciatica, of the lower extremities.


Additional Evidence and Analysis

As referenced above, during his 2011 Board hearing, the Veteran identified records that would likely document the history of his low back disorder, and his related complaints of leg pain.  As the Veteran's service connection claim for neuropathy of the lower extremities was initially denied because the evidence failed to reflect that the Veteran incurred this disability in service, or that his lower back disorder was related to service, the identification of new evidence that could establish such chronicity since service or that his lower back disorder is related to service is new and material evidence sufficient to reopen this claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Given this submission of new and material evidence, a basis for reopening the claim has been presented.

Psychiatric Disorder

Procedural History and Evidence Previously Considered

In a rating decision in May 2007, the RO denied the claim of service connection for a psychiatric disorder, referred to as depression, because depression was not shown in service, and the post-service depression was not affirmatively shown to be related to service or to a service-related disability.

After the Veteran was notified of the adverse determination and of his procedural and appellate rights, he initiated, but did not perfect a substantive appeal the rating decision.

The evidence of record at the time of the rating decision in May 2007 consisted of the service treatment records, VA and private records, and the Veteran's statements.

The Veteran's service treatment records include the report of a psychiatric evaluation performed in October 1961.  No psychiatric disorder diagnosed at this time; however, the evaluating psychiatrist noted that the Veteran had experienced  frequent conflicts with supervisors resulting in his inability to succeed in any of the  three occupational specialties to which he had been assigned in his one year and seven months of service.  The psychiatrist further noted that the Veteran's recent confinement to base (a result of administrative action against him) made him "particularly nervous."

A November 1989 workers compensation hearing transcript (the only workers compensation document of record) reflects an evaluating psychiatrist's assessment of the Veteran as having severe dysthymic disorder with paranoid features.  The psychiatrist opined that this psychiatric disorder resulting from the Veteran's back disability and residual physical limitations.

Subsequent VA treatment records through 2007 reflect the Veteran's ongoing treatment for depression and anxiety.


Current Claim to Reopen

In June 2009, the Veteran sought to reopen the claim for service connection for a psychiatric disorder, referred to as depression.

Additional Evidence and Analysis

As referenced above, new and material evidence has been presented to reopen the Veteran's service connection claim for a low back disorder.  As this evidence suggests a basis for potentially establishing a nexus between the Veteran's current low back disorder and service, and as the 1989 psychiatric opinion, already of record, links the Veteran's current psychiatric disorder to his low back disorder, the new and material evidence establishing a basis for reopening the lower back disorder claim also serves as a basis for reopening the secondary psychiatric disorder claim.

Given this submission of new and material evidence, a basis for reopening the claim has been presented.

Hearing Loss and Tinnitus

Procedural History and Evidence Previously Considered

In a rating decision in March 1996, the RO denied the claim of service connection for bilateral hearing loss, because hearing loss was not shown in service, and the Veteran was not currently shown to have hearing loss.  

In a rating decision in April 1996, the RO denied the claim of service connection for tinnitus, because tinnitus was not shown in service, and the Veteran was not currently shown to have tinnitus.  

The Veteran subsequently sought to reopen his service connection claims for bilateral hearing loss and tinnitus, which were both denied in a May 2007 rating decision.  

After the Veteran was notified of the adverse determination and of his procedural and appellate rights, he initiated, but did not perfect a substantive appeal the rating decision, thereby rendering the decision final.

The evidence of record at the time of the rating decision in May 2007 consisted of the service treatment records, VA records, and the Veteran's statements.

The Veteran's service treatment records failed to reflect documentation of the Veteran's complaints of hearing loss and tinnitus, and neither hearing loss nor tinnitus was diagnosed during service.  Moreover, the audiometric testing performed at separation from service revealed normal hearing for VA purposes.  

In his submitted statements, the Veteran, who served in the Air Force, reported exposure to acoustic trauma during service from aircraft noise.

Current Claim to Reopen

In June 2009, the Veteran sought to reopen the claims for service connection for hearing loss and tinnitus.

Additional Evidence and Analysis

During his November 2011 Board hearing, the Veteran testified that he was exposed to acoustic trauma without hearing protection both during and after service, and that he first noticed his hearing impairments when he was approximately 35 years old.  He reported currently experiencing both hearing loss and tinnitus, and referred to audiological treatment and that an audiologist informed him that his hearing impairments had a gradual in onset after the triggering exposure to acoustic trauma.

The Veteran is competent to report experiencing both a decrease in his hearing acuity and tinnitus, and his reports are deemed credible for the purpose of determining whether his claim should be reopened.  As the Veteran's service connection claims for hearing loss and tinnitus were initially denied, in part, based on the lack of current evidence of these claimed disabilities, this new evidence establishing the presence of current hearing impairments constitutes new and material evidence sufficient to reopen the claims.


ORDER

As new and material evidence has been submitted, the claim of service connection for a low back disorder is reopened, and to this extent only the appeal is granted.

As new and material evidence has been submitted, the claim of service connection for neuropathy, to include sciatica, of the lower extremities, to include as due to a low back disorder, is reopened, and to this extent only the appeal is granted.

As new and material evidence has been submitted, the claim of service connection for a psychiatric disorder, to include as due to a low back disorder, is reopened, and to this extent only the appeal is granted.

As new and material evidence has been submitted, the claim of service connection for bilateral hearing loss is reopened, and to this extent only the appeal is granted.

As new and material evidence has been submitted, the claim of service connection for tinnitus is reopened, and to this extent only the appeal is granted.


REMAND

Although the Board has reopened the claims of service connection, the evidence currently of record is insufficient to decide the claims on the merits, and further development is needed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records since April 2010.

2.  On the claim of service connection for a lower back disorder, afford the Veteran a VA examination to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that any current low back disorder is a progression of the in-service lower back injury in October 1961 or the development of a new and separate low back disorder?  

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that any current neuropathy, to include sciatica/radiculopathy, of the lower extremities is a progression of the in-service lower back injury and complaints of right leg pain in October 1961 or the development of a new and separate disorder?  

The Veteran's file must be available to the examiner for review. 

3.  On the claim of service connection for a psychiatric disorder, afford the Veteran a VA examination to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that any current psychiatric disorder had its onset in or is a progression of his in-service reports of interpersonal conflict with supervisors and feelings of nervousness in October 1961, or the development of a new and separate psychiatric disorder?  

If the Veteran's psychiatric disorder is unrelated to service, state whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that any current psychiatric disorder is due to or aggravated by his low back disorder.

Aggravation means that the service-connected disabilities, singularly or combined, caused a permanent increase in the severity of the psychiatric disorder as opposed to a temporary worsening of symptoms.

The Veteran's file must be available to the examiner for review. 

4.   On the claim of service connection for bilateral hearing loss and tinnitus, afford the Veteran a VA examination to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that any current bilateral hearing loss and tinnitus is related to his in-service exposure to aircraft and other military noise, without hearing protection?  

The Veteran's file must be available to the examiner for review. 

5.  After the development has been completed, adjudicate the claims.  If any benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


